Citation Nr: 0600445	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-11 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty on four separate occasions 
under four names.  His service dates were from October 15, 
1958, to June 25, 1959; September 9, 1959, to October 27, 
1959; August 25, 1960, to October 12, 1960; and March 3, 
1961, to May 26, 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The veteran's schizophrenia clearly and unmistakably 
preexisted service and was not aggravated therein.  

2.  There is no competent medical evidence of record of 
current residuals of a head injury.  

3.  Chronic diabetes mellitus was not present until many 
years after separation from service, and is not related to 
any incident during service.  

4.  Chronic hypertension was not present until many years 
after separation from service, and is not related to any 
incident during service.  


CONCLUSIONS OF LAW

1.  Schizophrenia preexisted service and was not aggravated 
by military service or any incident therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).  

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 11315102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).  

3.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

4.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

As to the claims of entitlement to service connection for 
schizophrenia and residuals of a head injury, VA satisfied 
this duty by means of a statement of the case (SOC) in August 
2002, a supplemental statement of the case (SSOC) in March 
2004, as well as by VCAA letters in July 2003 and March 2004.  
By means of these documents, the veteran was told of the 
requirements to establish service connection and of the 
reasons for the denial of his claims.  These documents 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The veteran was advised to submit any evidence he 
had his in possession.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In March 2000, this appeal as to the claims of 
service connection for schizophrenia and residuals of head 
injury ensued.  This was prior to the enactment of the VCAA 
in November 2000.  The veteran was initially provided VCAA 
notice in August 2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The August 2002 SOC and the March 2004 SSOC clearly reflect 
that his claims were readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

As to the claims of service connection for diabetes mellitus 
and hypertension, the Board notes that a VCAA letter was sent 
to the veteran in May 2003, prior to the denial of service 
connection for these conditions in June 2003.  Moreover, the 
August 2004 SOC and another VCAA letter in December 2004 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The veteran was advised to submit any evidence he had his in 
possession.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claims.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, additional review and opinion was 
recently obtained regarding the claim for service connection 
for schizophrenia.  As for the claims of service connection 
for residuals of a head injury and for diabetes mellitus and 
hypertension, the evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts as to the issues as listed on the title page of 
this decision is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Service Connection

The veteran claims service connection for schizophrenia, 
residuals of a head injury, diabetes mellitus, and 
hypertension.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as an 
acquired psychiatric disorder, diabetes mellitus, and 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322 (2005).

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02- 
7347.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306 
(2005).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2005).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Schizophrenia

Service medical records from the veteran's periods of active 
service reflects that the veteran gave different personal 
histories on several occasions.  For example, the service 
medical records from his first period of service reflect that 
he was not hospitalized prior to service, but he reported 
much emotional disturbance, including nightmares and episodes 
of passing out as a child.  He said that he had been seen by 
a psychiatrist.  He also reported that his parents had died 
in an accident in 1956.  He had experienced minor mental 
breakdowns characterized by nervousness and confusion since 
his teen years.  His experienced problems with memory and 
experienced auditory hallucinations.  He said that he had 
traveled from town to town accepting employment as a ranch 
hand.  

On another occasion, the veteran gave a personal history of 
being from a migrant family that harvested crops in various 
states.  He said that his parents and two brothers had been 
killed in an accident in 1955.  At another time, the veteran 
related that his had been admitted to a mental institution 
prior to his first enlistment under another name.  He said 
that he had a mental breakdown when he was in the 10th grade.  
He also said that he had been hospitalized at a mental 
institution in 1958 when he escaped and enlisted in the army 
under another name.  He said that his mother was still 
living.  

Treatment records from the veteran's first period of service 
reflect peculiar behavior, delusional and bizarre thoughts, 
and "considerable" immature behavior.  The veteran 
underwent a military mental health evaluation in November 
1958, approximately two months after entering service.  
Thereafter, he was hospitalized until medical board discharge 
in June 1959.  The military physicians determined that the 
veteran had schizophrenia which existed prior to service and 
was not aggravated therein.  A medical board determined that 
he should be discharged due to his preexisting schizophrenia.  
It was also noted that the veteran had undergone electroshock 
therapy (20 treatments) in January and February 1959.  
Subsequent active service periods were brief.  His second 
discharge was also for schizophrenia and his third was for 
passive aggressive reaction.  His fourth discharge was for 
enlisting under a fraudulent name.  

Post service treatment records are dated from the late 1980s 
to the present day.  These documents include a VA psychiatric 
examination report from July 1998.  The examiner noted that 
the veteran was a poor historian.  The claims file was 
available for review and showed an inservice diagnosis of 
preexisting schizophrenia.  Following examination, the final 
diagnoses included psychotic disorder, not otherwise 
specified (NOS).  The veteran's history and mental status 
examiner were described as consistent with a diagnosis of a 
psychotic disorder NOS.  

In an August 2000 statement, L. R. C., M.D., a VA 
psychiatrist, reported that the veteran ran away from home to 
get away from an abusive stepfather and worked as a farm 
laborer by claiming to be older.  He first enlisted in the 
army in 1958.  Prior to enlistment, he had never been 
diagnosed or treated for a psychiatric disorder.  After eight 
months, he received a medical discharge for schizophrenia.  
The physician noted that the veteran's memory of his time in 
the military was quite vague and likely due to the psychotic 
symptoms he had at the time.  He enlisted three more times 
under different names.  His second discharge was also for 
schizophrenia and his third was for passive aggressive 
reaction.  His fourth discharge was for enlisting under a 
fraudulent name.  The psychiatrist noted that the veteran's 
current diagnosis was schizophrenia, residual type, chronic, 
and stated that the illness appeared to have either begun or 
worsened during service since the veteran was not found to 
have the condition on initial enlistment and completed over 
eight months of creditable service prior to his medical 
discharge.  The psychiatrist also opined that the veteran's 
current illness was part of the same disease process which 
began during service.  

In an October 2000 statement, Dr. L. R. C. reiterated his 
contentions from his August 2000 statement.  He also opined 
that the veteran had preexisting risk factors based on abuse 
during childhood but that the onset of acute psychosis was 
brought on by the stress of basic training.  He felt that the 
finding that schizophrenia existed prior to service was 
speculative since there was no evidence of a diagnosis or 
treatment for the condition prior to the military.  

A VA psychiatric examination was conducted in June 2001 and 
an addendum to that evaluation was added in September 2001 
reflecting review of the claims file.  The examiner noted 
that the veteran was shown to be an unreliable historian and 
that all evaluations of record were completed based on 
information as provided by the veteran.  The examiner opined 
that the rating decision of March 2000 (which denied service 
connection for schizophrenia) had more objective data than 
the other reports that had been evaluated and conducted by 
previous evaluators.  The examiner stated that he deferred to 
the rating decision statement which indicated that an 
extensive contemporary assessment in service concluded that 
schizophrenia existed prior to service.  The examiner noted 
that this was the most objective opinion he could provide and 
that he stood by the rating decision.  

Subsequently dated records reflect treatment for various 
conditions, to include schizophrenia.  In another statement 
dated in December 2001, L. R. C., M.D., said that the veteran 
had been under his care for residual schizophrenia since 
1998.  He noted that the March 2000 evaluation found that 
this condition existed prior to service, but he said that he 
had not seen a copy of this assessment.  He said that it was 
unclear as to what data was used to arrive at this conclusion 
as it was his understanding that the veteran had neither been 
diagnosed or treated prior to military service.  He continued 
to assert that the onset of the veteran's psychotic illness 
occurred in the military.  A clinical psychologist, in a 
February 2002 statement, concurred with Dr. L. R. C.'s 
statement.  

In June 2005, the Board referred this case for a Medical 
Opinion from the Veterans Health Administration (VHA).  The 
psychiatrist noted that he reviewed the veteran's medical 
records.  He also indicated that he had extensive experience 
in evaluating patients for medical evaluations boards during 
his 10 years in army psychiatry.  The examiner opined that 
this was an unusual case in that most patients with 
schizophrenia did not manifest deception with multiple re-
enlistment aliases as in this case.  

In reviewing the medical records, the VA psychiatrist noted 
that the army psychiatrist deemed that the veteran's illness 
existed prior to service.  He added that military physicians 
are well instructed about the consequences of determining 
that a condition existed prior to service.  In substantiating 
his position, the army psychiatrist stated that in the 
Medical Board proceedings that the veteran had since the age 
of 16 been experiencing minor mental breakdowns characterized 
by nervousness and confusion.  He added, however, that by 
ingesting "cloves and carrots" he was able to clear his 
mental confusion.  The VA psychiatrist further noted that the 
veteran served on active duty for a period of only two months 
before being admitted to the closed psychiatric ward for the 
remainder of his service.  The VA psychiatrist noted that the 
medical records reflected that paranoid symptoms had been 
evidenced soon after entering active duty.  He opined that 
the medical record thus suggested that the veteran was 
psychotic before and after starting active duty.  

The VA staff psychiatrist added that patients with 
schizophrenia often manifested a prodromal and minor form of 
the illness, to include social withdrawal, anxiety, and 
social oddness, and development of odd beliefs.  This early 
period could last for months or even years.  The VA 
psychiatrist opined that the veteran had at least prodromal 
manifestations of schizophrenia prior to service, and he 
might have had previous episodes of frank psychosis.  He 
added that without the benefit of examining the veteran prior 
to military service or seeing medical records prior to 
military service, it was impossible to confirm that his 
illness existed prior to service.  However, in this case, the 
VA psychiatrist felt that the initial medical officer's 
opinion about the onset of illness appeared reasonable.  

In conclusion, the VA staff psychiatrist stated it was his 
opinion that the veteran's illness did exist prior to 
service.  He added that given that he only served two months 
of active service before he was admitted to the hospital for 
psychosis, and because there was mention of unusual military 
circumstances prior to psychiatric hospitalization, it was 
unlikely that routine military duty permanently worsened the 
veteran's schizophrenia.  He concluded that military duty was 
obviously not severe enough to prevent his repeated 
fraudulent re-enlistments.  

At this juncture, the Board finds that the evidence shows 
that the veteran's psychiatric disorder, diagnosed as 
schizophrenia, clearly and unmistakably existed prior to 
service.  As noted above, the veteran was described as a poor 
historian.  He gave various medical histories over the years, 
but he almost always described emotional disturbances during 
his childhood, just as he expressly did during his first 
period during active service.  The Board notes that he 
underwent extensive evaluation shortly after service 
entrance, to include hospitalization, and it was concluded at 
the time, that his schizophrenia existed prior to service and 
was not aggravated therein.  Moreover, VA examiners in 2001 
and 2005 who reviewed the entire claims file agreed with this 
assessment.  Thus, it is concluded that presumption of 
soundness is rebutted.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002).  

With respect to any claimed aggravation, the evidence also 
supports a finding that the veteran's schizophrenia clearly 
and unmistakably was not aggravated during service, and thus, 
the statutory presumption of aggravation does not attach.  It 
was specifically concluded during service and by the two post 
service VA examiners in 2001 and 2005 that there was no 
aggravation of the preexisting schizophrenia.  See 
38 U.S.C.A. § 1153 (West 2002).  

While the record includes opinions that support the veteran's 
contention that his schizophrenia had its onset during 
service, these opinions as provided by Dr. L. R. C. and a 
clinical psychologist, never had access to the veteran's 
claims file which included his inservice medical records, and 
that these opinions are based on a medical history as 
provided by the veteran, a poor historian.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA physicians in 
2001 and 2005 who reviewed the record, to include those 
statements of record that supported the veteran's claim as to 
this issue, and concluded that the veteran's psychiatric 
complaints and symptoms preexisted service and were not 
aggravated therein.  

Moreover, the VA staff psychiatrist who reviewed the file and 
provided an opinion in 2005, noted that that the veteran 
served on active duty for a period of only two months before 
being admitted to the closed psychiatric ward for the 
remainder of his service.  He also stated that the army 
psychiatrist stated that in the Medical Board proceedings 
that the veteran had since the age of 16 been experiencing 
minor mental breakdowns characterized by nervousness and 
confusion.  The VA staff psychiatrist opined that the veteran 
had at least prodromal manifestations of schizophrenia prior 
to service, and he might have had previous episodes of frank 
psychosis.  The Board finds that the 2005 VA psychiatrist 
opinion was based on sound medical principles based on full 
review of the veteran's entire medical record, including 
service medical records.

Further, under the circumstances of this case, the Board does 
not consider the opinions in support of the veteran's claim 
as probative of the matter at hand for the following reasons.  
It is significant that these opinions as to history were 
based solely upon statements made by the veteran.  The Court 
has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Additionally, while the veteran's contentions as to etiology 
of this condition have been considered, it is noted that he 
is competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In essence, for the aforementioned reasons, service 
connection for schizophrenia is denied.  

Residuals of a Head Injury

Service medical records reflects that the veteran was seen 
for a contusion of the forehead in March 1961 when a bunk 
fell on him.  No significant residuals were reported at that 
time or thereafter.  While the veteran often attributes 
current complaints to the inservice head injury (see, e.g., 
the May 1998 private physician's report and the April 2004 VA 
treatment record), no condition has ever been attributed to 
the incident in service.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current residuals of the 1961 forehead contusion, the 
claims must be denied.

No significant head injury residuals were noted during active 
service, and the record reflects that the veteran first 
complained of such many years after his discharge from 
service.  Inasmuch as the evidence on file does not show that 
the veteran has current head injury residuals which may be 
associated with service, the Board must conclude that no 
additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a head injury, and the claim must 
be denied.  As the preponderance of the evidence is against 
both this claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus and Hypertension

Service medical records are negative for treatment of 
diabetes mellitus or hypertension or for manifestations that 
might suggest the presence of these disorders such as 
elevated blood pressure readings or elevated glucose levels.  
The first post service medical evidence of diabetes mellitus 
was in 1988, more than 25 years after the veteran's last 
period of service, and hypertension was first diagnosed in 
1998, more than 35 years after the veteran's last period of 
service.  

Moreover, there is no medical evidence of record which 
relates any current treatment for diabetes mellitus or 
hypertension to the veteran's active duty.  Also, there is no 
medical evidence of any underlying disorders which might 
indicate these disorders were present within a year following 
service.  Furthermore, there are no post service treatment 
records for either condition until many years after service 
separation.  As such, the Board concludes that these 
conditions are not of service origin.  

As to the veteran's statements that his diabetes is related 
to inservice exposure to an exfoliant when some weeds were 
sprayed at Fort Riley (see veteran's October 2002 and 
September 2004 statements), it is pointed out that his 
service between the dates of 1958 and 1961 does not qualify 
for a presumption that he was exposed to Agent Orange during 
service.  He did not serve in the Republic of Vietnam and it 
is not presumed that he was exposed to Agent Orange.  
Moreover, the record includes a recently submitted document 
regarding the spraying of Agent Orange outside of Vietnam 
which reflects that there are no records of use of 
herbicides, to include Agent Orange, in routine base 
maintenance activities, such as spraying along railroad 
tracks on rifle ranges, or along air strips.  

The evidence does not show that the veteran was exposed to an 
exfoliant, to include Agent Orange, so it cannot be said that 
his diabetes mellitus and hypertension resulted therefrom.  

The veteran's statements and contentions as to etiology of 
these disorders have been considered.  He is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, the preponderance of the evidence establishes that his 
diabetes mellitus and hypertension were not manifest in 
service or within one year of separation and that he was not 
in Vietnam and exposed to an exfoliant, to include Agent 
Orange.  Furthermore, there is no competent evidence 
otherwise linking diabetes mellitus or hypertension to any 
incident of service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for schizophrenia, residuals of a head 
injury, diabetes mellitus and hypertension, and they must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application as to these claims.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for schizophrenia is 
denied.  

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hypertension is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


